Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 06/30/2022.  In the Amendment, applicant amended claims 1 and 4.   As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection to claims 1-4, and withdraws 35 U.S.C § 101 rejections to claim 4.  

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-4 are pending.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Grosz (US PGPUB 2015/0019273, hereinafter Grosz), in view of Chen (US PGPUB 2014/0222857, hereinafter Chen) and further in view of Bilsten (US PGPUB 2019/0065614, hereinafter Bilsten).
As per as claim 1, Grosz discloses:
 A method for independent event or location based search (Grosz, e.g., [0232-0236], “…a user may select a search criteria option 1713 labeled availability/location to cause automatic inclusion of a user's current and future availability as well as the user's current and future location relative to the location of activities. Selecting option 1713 may cause automatic inclusion of this data to be used for searching for group activities in the system that match user availability dates and times and that fall within a pre-set range of the user's current or planned geolocation…”), comprising the steps of: 
 	receiving, from a user, at least one of calendar data and geo-location data (Grosz, e.g., [0160], “…access geolocation statistics of other users relative to the geolocation of the targeted user. For example a compatibility model may include a geolocation constraint such as users who reside within a specified radius of the target user…”), [0232-0236], [0244-0245], [0270], “…searching for group activities in the system that match user availability dates and times and that fall within a pre-set range of the user's current or planned geolocation. The user's immediate availability and geolocation can be determined by GPS and calendar data…”);
 	analyzing, using a processor running instructions to implement at least one algorithm, the at least one of the calendar data and the geo-location data (Grosz, e.g., [0160], “…access geolocation statistics of other users relative to the geolocation of the targeted user. For example a compatibility model may include a geolocation constraint such as users who reside within a specified radius of the target user…”),  [0232-0236], “…searching for group activities in the system that match user availability dates and times and that fall within a pre-set range of the user's current or planned geolocation. The user's immediate availability and geolocation can be determined by GPS and calendar data…”), [0248-0249], [0256], “…data was analyzed with the aid of one or more algorithms 1909…” and [0170], [0287], “…rules and constraints including one or more algorithms for processing data based on those rules and constraints…”);
 	determining, using the at least one of the analyzed the calendar data and the geo-location data, without instructions from the user, an event or location based search request (Grosz, e.g., [0232-0237], “…Selecting option 1713 may cause automatic inclusion of this data to be used for searching for group activities in the system that match user availability dates and times and that fall within a pre-set range of the user's current or planned geolocation. The user's immediate availability and geolocation can be determined by GPS and calendar data…determined through calendar information and location information related to calendar schedules. For example if a user has an appointment in a nearby town for which the location is revealed in the calendar data or implied from the name of the town, it may be inferred that the same user will have a general geolocation for a time before and a time after the appointment…” and [0244-0248], “…the user determines whether to select location and or availability information to use as automated search criteria…data was analyzed with the aid of one or more algorithms 1909);
 	searching, using a processor running instructions to implement at least one algorithm, semi-private metadata stored in controlled access storage and semi-private correlated metadata related to semi-private data that is personal to the user  and stored in the controlled access storage, with the event or location based search request to determine an event-location result, wherein the semi-private metadata and semi-private correlated metadata are personal to the user (Grosz, e.g., [0104-0105], “…a criterion within the criteria submitted as search input is critical for inclusion into a group result…search user profile data for anything that matches user input…”), [0194], (…search for user profile…), [0244-0248], “…the user determines whether to select location and or availability information to use as automated search criteria. User availability and location information can be retrieved from a user's calendar application that may contain certain location data linked to events in which the user is participating…”) and [0170], [0287], “…rules and constraints including one or more algorithms for processing data based on those rules and constraints…”); and 
 	providing to the user the event-location result (Grosz, e.g., [0244], “…retrieved from a user's calendar application that may contain certain location data linked to events in which the user is participating…”) and [0103], “…presenting final search results to the operating user for display in interface…”).
	To make records clearer for the features of “searching user event or event location link” (although as stated above Grosz functional disclose the features of searching user event or event location link).
	However Chen, in an analogous art, discloses “searching user event or event location link” (Chen, e.g., [0034-0039] “…the event title or other text associated with the calendar event 172. A user may select the link 176 to view the event 172, edit event details, invite additional attendees, and perform other actions related to the event 172…” and [0042-0045], [0049], “…calendar events having associated event details, such as an event title, an event location, event start date and time, event end date and time, event description, guests invited to the event and so on…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Chen and Grosz to allow user searching and retrieve the event on calendar (Chen, e.g., [0007]).
	To further clarify the language of “semi-private metadata stored in controlled access storage and semi-private correlated metadata related to semi-private data that is personal to the user  and stored in the controlled access storage, with the event or location based search request to determine an event-location result, wherein the semi-private metadata and semi-private correlated metadata are personal to the user”.
	However Bilsten, in an analogous art, discloses “semi-private metadata stored in controlled access storage and semi-private correlated metadata related to semi-private data that is personal to the user  and stored in the controlled access storage, with the event or location based search request to determine an event-location result, wherein the semi-private metadata and semi-private correlated metadata are personal to the user” (Bilsten, e.g., [0031-0033 and [0035-0037], “…data stores (semi-private metadata)… stores, information comprising public, semi-private, or private data. A plurality of content searches may be performed, possibly sequentially, in the one or more data stores, with later-occurring content searches using data collected from previous content searches as additional or alternative search terms associated with the metadata generated from a digital image using third party metadata generation services, as described below. Semi-private and private data may be accessed by prompting the user for security credentials…access such semi-private or private data…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Bilsten, Chen and Grosz to generating metadata from a transmitted digital images, a video, a set of images or videos, and/other any other supplemental native device in order better archiving in recommend available domain name, and/or an organization specific website that generated from content (Bilsten, e.g., [0001-0004]).

As per as claim 2, the combination of  Bilsten, Chen and Grosz disclose:
The method of claim 1, wherein the searching step further comprises the step of: initiating the searching step based on at least one of:
 	a time interval earlier than a time in the calendar data; and a distance interval a distance from a location in the calendar data (Grosz, e.g., [0232-0236], “…Selecting option 1713 may cause automatic inclusion of this data to be used for searching for group activities in the system that match user availability dates and times and that fall within a pre-set range of the user's current or planned geolocation. The user's immediate availability and geolocation can be determined by GPS and calendar data… if a user has an appointment in a nearby town for which the location is revealed in the calendar data or implied from the name of the town, it may be inferred that the same user will have a general geolocation for a time before and a time after the appointment…”) and further see (Chen, e.g., [0042]).

As per as claim 3, the combination of Bilsten, Chen and Grosz disclose:
The method of claim 1, wherein the providing step further comprises the steps of: categorizing the event-location result based on the calendar data; and providing the categorized event-location result (Grosz, e.g., [0103], “…presenting final search results to the operating user for display in interface…”, [0169], “…categories might include `gender", "political leaning", "relationship status", "education", "income level", "skill level" (relative to activity description) and the like. Selectable attributes may be listed beneath each included category. In one embodiment a user may, through menu 1008, select pertinent categories and attributes that may be activated or selected to be included in the group profile” and [0232], “…a search-criteria category 1711 labeled user preference. User-preference category 1711 may be selected to cause automatic input of the user's activity preference profile…”) and further (Chen, [abstract], [0013], 0021-0022] and [0024], “…search interface 120 includes selectable event categories 126. In some embodiments, the search interface 120 includes an event date and time field 125 and an event location field 127…”).

Claim 4 is essentially the same as claim 1 except that they set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.

Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 06/30/2022 with respect to claims 1-4 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to searching and retrieving digital data based on calendar events and user’s location, wherein search assistant receives from the user, at least one of calendar data and geo-location data and further search assistant can then determine, using the analyzed the calendar/geo-location data, an event or location based search request.

a.	Kozareva et al. (US PGPUB 2017/0097966, hereafter Kozareva); “Method and System for Updating an intent space and estimating intent based on an intent space” discloses updating an intent space and estimating intent based on an intent space.
Kozareva also teaches event calendar [0010], [0062],  semi-private data [0009-0011], [0052].
Kozareva further disclose geo-location, interval and distance [0108], personal profiles [0009] and [0057].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163